UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1765



KURT G. SCHLEGEL, Assignee of Piedmont
Building and Development Corporation,

                                              Plaintiff - Appellant,

          versus


BANK OF AMERICA, NA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:07-cv-00022-nkm)


Submitted:   December 13, 2007           Decided:   December 17, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kurt G. Schlegel, Appellant Pro Se. Megan Conway Rahman, TROUTMAN
& SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kurt G. Schlegel appeals the district court’s orders

dismissing his civil conspiracy complaint and denying his motion

for reconsideration.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Schlegel v. Bank of America, NA, No. 3:07-cv-

00022-nkm (W.D. Va. June 12 & July 23, 2007).            We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -